Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
December 22, 2005, by and between COLUMBIA SPORTSWEAR COMPANY, an Oregon
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 16, 2004, as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1. The definition of “Available Credit” set forth in Section 1.1 of Article I of
the Credit Agreement is hereby deleted in its entirety and the following
substituted therefor:

 

“ ‘Available Credit’ means, at any time, the amount by which the aggregate of
the outstanding principal amount of the Loans at such time is less than
(a) $100,000,000.00 during the period of August 15 through November 15 of the
calendar year, and (b) $25,000,000.00 at all other times from the date of this
Agreement through the Maturity Date.”

 

2. The definition of “Maturity Date” set forth in Section 1.1 of Article I of
the Credit Agreement is hereby deleted in its entirety and the following
substituted therefor:

 

“ ‘Maturity Date’ means July 1, 2007.”

 

3. Section 2.1(a) of Article 2 of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

“(a) On the terms and subject to the conditions contained in this Agreement,
Bank agrees to make loans (each a “Loan,” and collectively, “Loans”) to Borrower
from time to time until the Maturity Date in an aggregate amount not to exceed
at any time outstanding $100,000,000.00 during the period of August 15 through
November 14 of the calendar year, and (ii) $25,000,000.00 at all other times
from the date of this Agreement through the Maturity Date. Borrower may, from
time to time, borrow,



--------------------------------------------------------------------------------

partially or wholly repay the outstanding Loans, and reborrow, subject to all
the limitations, terms and conditions contained herein.”

 

4. This Amendment shall be effective upon Bank’s receipt of each of the
following, duly executed and in form and substance satisfactory to Bank, by no
later than December 22, 2005:

 

(a) a promissory note dated as of December 22, 2005 (which promissory note shall
replace and be deemed the Note defined in and made pursuant to the Credit
Agreement);

 

(b) a guaranty from Columbia Sportswear USA corporation in the amount of
$100,000,000.00; and

 

(c) all other contracts, instruments and documents required by Bank to evidence
such changes, including without limitation any authorization documents required
in connection therewith.

 

5. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

6. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

COLUMBIA SPORTSWEAR COMPANY       WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/S/    BRYAN L. TIMM

      By:  

/S/    JAMES L. FRANZEN

    Bryan L. Timm, CFO           James L. Franzen, Vice President